          Case 1:21-cv-00517-VEC Document 8
                                          7 Filed 03/26/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       March 26, 2021

MEMO ENDORSED                                               USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
VIA ECF                                                     DOC #:
Hon. Valerie E. Caproni                                     DATE FILED: 3/26/2021
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re:     Ruwanpurage, et al. v. Rosen, et al., No. 21 Civ. 517 (VEC)

Dear Judge Caproni:

        This Office represents the government in this action in which the plaintiffs challenge the
denial of their Applications for Employment Authorization (Forms I-765) by U.S. Citizenship and
Immigration Services (“USCIS”). This action was filed on January 20, 2021, and the summons
and complaint were served by mail on March 15, 2021, making the government’s response due
May 17, 2021. On behalf of the government, I write respectfully to request, with plaintiff’s
consent, that the initial conference presently scheduled for April 2, 2021, see ECF No. 3, be
adjourned sine die (or to the week of June 1 or thereafter).

        The adjournment is respectfully requested because the government is still in the early
stages of making contact with the relevant USCIS offices and investigating the facts and
circumstances underlying the complaint. USCIS has informed me that the applications at issue
are processed through USCIS’s Nebraska Service Center and that the Nebraska Service Center
already has begun the process of obtaining the necessary files from a different office in Kentucky.
The government thus respectfully requests that the conference be adjourned until after the
government’s answer is due in order to provide the government with sufficient time to investigate
the case and determine how to proceed, including whether the matter can be resolved without
further involvement of the Court.

        This is the government’s first request to adjourn the initial conference. As noted, plaintiff’s
counsel consents to this request. I apologize for making this request one day after the due date for
the parties’ pre-conference submissions, which the undersigned had not properly calendared.
          Case 1:21-cv-00517-VEC Document 8
                                          7 Filed 03/26/21 Page 2 of 2

                                                                                          Page 2


       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)


         Application GRANTED. The initial pretrial conference is
         adjourned to June 11, 2021 at 11:00 a.m. The parties must
         appear for the conference by dialing 888-363-4749, using the
         access code 3121171 and the security code 0517. The parties'
         joint letter is due by June 3, 2021.
          SO ORDERED.



                                            3/26/2021
          HON. VALERIE CAPRONI
          UNITED STATES DISTRICT JUDGE
